Mr. Justice del Toro
delivered the opinion of the court.
This is an appeal from a judgment rendered by the District Court of Mayagiiez sentencing the accused, Arsenio Martinez, who had been convicted of the crime of rape, to imprisonment in the penitentiary at hard labor for five years.
It appears from the transcript of the record that a motion for a new trial was made on the alleged ground that the verdict of the jury was contrary to the evidence, but as the evidence introduced at -the trial has not been included in the transcript of the record, we have no basis upon which to consider the contention of the accused and to decide whether, in overruling the motion of the accused for a new trial, the district court committed a fundamental error requiring the reversal of the judgment appealed from.
And as from an examination of the other documents contained in the record of this appeal it does not appear that *956any fundamental error lias been committed, the judgment' appealed from should be affirmed.

Affirmed.

Chief Justice Hernández and Justices Wolf and Aldrey concurred.
Mr. Justice MacLeary took no part in the decision of this case.